DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unaccepable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney of record Mr. Daniel d. Ledesma (Reg. No. 57,181) on 1/11/2022.
	On 1/11/2022, examiner initiated an interview wherein the applicant agreed to further amend independent claims 1, 9 and 16 to clarify the novelty of the claims, these amendments will place the application in condition for allowance. 

	The Examiner Amendments are as follows:

1.	(Currently Amended) A method comprising:
while storing metadata that indicates that an index is usable, receiving an instruction to drop [[an]]the index that is based on a table; 

updating the metadata [[that]]to indicate 
after storing the updated metadata 
waiting for one or more transactions that are pending at a time associated with the particular timestamp to commit; 
in response to determining that the one or more transactions have committed, dropping the index; 
wherein the method is performed by one or more computing devices.


9.	(Currently Amended) A method comprising:
while storing metadata that indicates that a constraint on a column is usable, receiving an instruction to modify the metadata that is associated with [[a]]the column of a table;
in response to receiving the instruction: 
[[storing]]updating the metadata to indicate that [[a]]the constraint on the column of the table is disabled;
determining a particular timestamp;
waiting for one or more transactions that are pending at a time associated with the particular timestamp to commit;
in response to determining that the one or more transactions have committed, dropping the constraint;
wherein the method is performed by one or more computing devices.


while storing metadata that indicates that an index is usable, receiving an instruction to drop [[an]]the index that is based on a table; 
in response to receiving the instruction and without using a lock, to process the instruction, that would block transactions involving the table: 
updating the metadata [[that]]to indicate 
after storing the updated metadata 
waiting for one or more transactions that are pending at a time associated with the particular timestamp to commit; 
in response to determining that the one or more transactions have committed, dropping the index

Regarding the remaining claims, examiner further indicates that, the remaining claims are accepted in the form which is it was filed on 12/17/2021, by the applicant.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) no reference alone or in combination with another reference disclose or suggest the combination of limitations specified in the independent claims, more specifically, while storing metadata that indicates that an index is usable, receiving an instruction to drop the index 
For at least similar reasons, independent claims 9 and 16 are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





1/22/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154